Citation Nr: 0724922	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-11 755	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, claimed as sterility and infertility, to include as 
due to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for tinnitus, to include separate 
evaluations for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).  A September 2005 Board decision reopened the claim of 
entitlement to service connection for a genitourinary 
disorder, claimed as sterility and infertility, to include as 
due to herbicide exposure, and denied this claim on the 
merits.  The veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  Consequent to 
a January 2007 Order granting a January 2007 Joint Motion for 
Remand (Joint Motion), the veteran's appeal as to the denial 
of entitlement to service connection for a genitourinary 
disorder was remanded to the Board.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board' s own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded that part of the 
Board's May 2006 decision that denied entitlement to service 
connection for a genitourinary disorder, finding that VA 
failed to "discuss the particular documents it relied upon 
to find that the veteran was properly notified of the 
information and evidence necessary to substantiate his claim 
for service connection for a genitourinary disorder."  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  Therefore, the Board decision of May 
22, 2006, failed to provide the veteran due process under the 
law.  Accordingly, in order to prevent prejudice to the 
veteran, the May 22, 2006 decision of the Board must be 
vacated only to that part of the decision that denied the 
issue 


of service connection for a genitourinary disorder, and a new 
decision will be entered as if the May 2006 decision by the 
Board with respect to said issue had never been promulgated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

